Citation Nr: 0600296	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-20 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for hypertension as 
secondary to service connected diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction as secondary to service connected diabetes 
mellitus.

4.  Entitlement to an increased evaluation for peripheral 
neuritis of the left lower extremity, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased evaluation for peripheral 
neuritis of the right lower extremity, currently evaluated as 
10 percent disabling


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for residuals of 
a low back injury and secondary service connection for 
hypertension and erectile dysfunction.  The matter also stems 
from a July 2004 rating decision that denied increased 
evaluations for the veteran's service connected peripheral 
neuritis of the left lower extremity and right lower 
extremity, each evaluated as 10 percent disabling.

The Board notes that the July 2004 rating decision also 
denied claims for service connection for periodontal disease 
and an increased rating for diabetes mellitus.  Following 
receipt of a notice of disagreement, the veteran was provided 
a Statement of the Case in April 2005 that addressed these 
issues.  A substantive appeal received later that month did 
not contain any discussion or reference of either issue.  The 
issues of entitlement to service connection for periodontal 
disease and entitlement to an increased evaluation for 
diabetes mellitus are therefore not for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

There is evidence that the veteran filed a claim for 
disability benefits through the Social Security 
Administration (SSA), and that an initial determination may 
have been rendered.  Specifically, a February 2004 outpatient 
treatment note from the North Texas VA Health Care System 
indicated that the veteran was in the "appeal process for 
his claim for SSDI."  A decision from the SSA denying or 
granting the veteran these benefits, to include the records 
that it considered in making the decision, is not of record.  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Therefore, the RO must obtain all 
available records relating to the appellant's claim for 
Social Security disability benefits.

In light of the above, this case is REMANDED to the RO via 
the AMC for the following development:

1.  Obtain the veteran's complete medical 
file from the North Texas VA Health Care 
System, dated since August 2004.

2.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the July 2005 
Supplemental Statement of the Case, and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


